Case 6:18-cv-01779-GAP-KRS Document 5 Filed 11/01/18 Page 1 of 3 PageID 87



                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

  TIFFANY     TOTH    GRAY;   ALYSSA
  NOBRIGA;       CARISSA     ROSARIO;
  HEATHER RAE YOUNG; KIMBERLY
  COZZENS;     LINA   POSADA;   JAIME
  EDMONDSON        LONGORIA;     LUCY
  PINDER; and CLAUDIA SAMPEDRO,

                         Plaintiffs,                Case No. 6:18-cv-1779-Orl-31KRS
                  - against -

  FLORIDA BEVERAGE CORPORATION
  d/b/a RACHEL’S NORTH MEN’S CLUB
  AND STEAKHOUSE d/b/a RACHEL’S
  NORTH d/b/a RACHEL’S CASSELBERRY,

                         Defendant.

              PLAINTIFFS’ CERTIFICATE OF INTERESTED PARTIES
                 AND CORPORATE DISCLOSURE STATEMENT

         Pursuant to Fed. R. Civ. P. 7.1 and the Court’s Interested Persons Order [ECF No.

  4], Plaintiffs, TIFFANY TOTH GRAY; ALYSSA NOBRIGA; CARISSA ROSARIO;

  HEATHER RAE YOUNG; KIMBERLY COZZENS; LINA POSADA; JAIME

  EDMONDSON         LONGORIA;          LUCY   PINDER;      and   CLAUDIA     SAMPEDRO

  (collectively, “Plaintiffs”), by and through the undersigned counsel, hereby disclose the

  following pursuant to this Court’s interested persons order:

  1.)     the name of each person, attorney, association of persons, firms, law firm,
  partnerships, and corporation that has or may have an interest in the outcome of action -
  including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
  companies that own 10% or more of a party’s stocks, and all other identifiable legal
  entities related to any party in the case:

                                        •     None known.

  2.)    the name of every other entity whose publicly-traded stock, equity or debt may be

                                               1
Case 6:18-cv-01779-GAP-KRS Document 5 Filed 11/01/18 Page 2 of 3 PageID 88



  substantially affected by the outcome of the proceedings:

                                       •     None known.

  3.)     the name of every other entity which is likely to be an active participant in the
  proceedings, including the debtor and members of the creditor’s committee (or twenty
  largest unsecured creditors) in bankruptcy cases:

                                       •      None known.

  4.)    the name of each victim (individual or corporate) of civil and criminal conduct
  alleged to be wrongful, including every person who may be entitled to restitution:

     •   TIFFANY TOTH GRAY

     •   ALYSSA NOBRIGA

     •   CARISSA ROSARIO

     •   HEATHER RAE YOUNG

     •   KIMBERLY COZZENS

     •   LINA POSADA

     •   JAIME EDMONDSON LONGORIA

     •   LUCY PINDER and

     •   CLAUDIA SAMPEDRO


  Dated: November 1, 2018.                            Respectfully submitted,

                                                      THE CASAS LAW FIRM, P.C.

                                                      By: /s/ Ludmila Khomiak
                                                      Ludmila Khomiak, Esq.
                                                      Florida Bar No.: 91757
                                                      mila@casaslawfirm.com
                                                      Brickell Bayview Center
                                                      80 S. W. 8th St., Suite 2000
                                                      Miami, FL 33130
                                                      Phone: (786) 671-3244
                                                      Fax: (786) 671-3243
                                                      Attorney for Plaintiffs

                                              2
Case 6:18-cv-01779-GAP-KRS Document 5 Filed 11/01/18 Page 3 of 3 PageID 89




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 1, 2018, I electronically filed the

  foregoing with the Clerk of the Court by using CM/ECF system and a true and correct

  copy of the foregoing has been furnished by U.S. Mail to:

  FLORIDA BEVERAGE CORPORATION d/b/a RACHEL’S NORTH MEN’S CLUB
  AND STEAKHOUSE d/b/a RACHEL’S NORTH d/b/a RACHEL’S CASSELBERRY
  c/o Lawrence Walters, Registered Agent
  195 West Pine Avenue
  Longwood, Florida 32750

                                                     /s/ Ludmila Khomiak
                                                     Ludmila Khomiak, Esq.
                                                     Florida Bar No.: 91757




                                             3
